 



Exhibit 10.2
EXECUTION COPY
 
COLLATERAL AGREEMENT
dated as of December 31, 2007
by and among
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,
CONSOLIDATED COMMUNICATIONS, INC.,
CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC.,
FORT PITT ACQUISITION SUB INC.,
and certain of their respective Subsidiaries,
as Grantors,
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I DEFINED TERMS     2  
SECTION 1.1
  Terms Defined in the Uniform Commercial Code     2  
SECTION 1.2
  Definitions     2  
SECTION 1.3
  Other Definitional Provisions     6   ARTICLE II SECURITY INTEREST     7  
SECTION 2.1
  Grant of Security Interest     7  
SECTION 2.2
  Partnership/LLC Interests     8  
SECTION 2.3
  Grantors Remain Liable     9   ARTICLE III REPRESENTATIONS AND WARRANTIES    
10  
SECTION 3.1
  Organization, etc     10  
SECTION 3.2
  Due Authorization, Non-Contravention, etc     10  
SECTION 3.3
  Government Approval, Regulation, etc     10  
SECTION 3.4
  Perfected First Priority Liens     10  
SECTION 3.5
  Title, No Other Liens     10  
SECTION 3.6
  State of Organization; Location of Inventory, Equipment and Fixtures; other
Information     11  
SECTION 3.7
  Accounts     11  
SECTION 3.8
  Chattel Paper     11  
SECTION 3.9
  Commercial Tort Claims     11  
  SECTION 3.10
  Deposit Accounts and Securities Accounts     11  
  SECTION 3.11
  Intellectual Property     11  
  SECTION 3.12
  Inventory     12  
  SECTION 3.13
  Investment Property; Partnership/LLC Interests     12  
  SECTION 3.14
  Instruments     12  
  SECTION 3.15
  Government Contracts     12  
  SECTION 3.16
  Aircraft     12  
  
            ARTICLE IV COVENANTS     12  
SECTION 4.1
  Maintenance of Perfected Security Interest; Further Information     13  
SECTION 4.2
  Maintenance of Insurance     13  
SECTION 4.3
  Changes in Locations; Changes in Name or Structure     13  
SECTION 4.4
  Required Notifications     13  
SECTION 4.5
  Delivery Covenants     13  
SECTION 4.6
  Control Covenants     14  
SECTION 4.7
  Filing Covenants     15  
SECTION 4.8
  Accounts     15  
SECTION 4.9
  Intellectual Property     15  
  SECTION 4.10
  Investment Property; Partnership/LLC Interests     16  
  SECTION 4.11
  Equipment     16  
  SECTION 4.12
  Vehicles     17  
  SECTION 4.13
  Government Contracts     17  
  SECTION 4.14
  Special Property     17  
  SECTION 4.15
  Further Assurances     17  
  
            ARTICLE V REMEDIAL PROVISIONS     17  
SECTION 5.1
  General Remedies     17  

i



--------------------------------------------------------------------------------



 



                      Page  
SECTION 5.2
  Specific Remedies     19  
SECTION 5.3
  Registration Rights     21  
SECTION 5.4
  Application of Proceeds     22  
SECTION 5.5
  Waiver, Deficiency     23  
  
            ARTICLE VI THE ADMINISTRATIVE AGENT     23  
SECTION 6.1
  Appointment of Administrative Agent as Attorney-In-Fact     23  
SECTION 6.2
  Duty of Administrative Agent     24  
SECTION 6.3
  Authority of Administrative Agent     25  
SECTION 6.4
  Intercreditor Agreements     25  
SECTION 6.5
  Limitations on Responsibility of Administrative Agent     26  
SECTION 6.6
  Reliance by Administrative Agent     28  
SECTION 6.7
  Resignation and Removal of the Administrative Agent     28  
  
            ARTICLE VII MISCELLANEOUS     29  
SECTION 7.1
  Notices     29  
SECTION 7.2
  Amendments in Writing     29  
SECTION 7.3
  Expenses, Indemnification, Waiver of Consequential Damages, etc     29  
SECTION 7.4
  Right of Set Off     29  
SECTION 7.5
  Governing Law; Jurisdiction; Venue; Service of Process     30  
SECTION 7.6
  Waiver of Jury Trial     30  
SECTION 7.7
  Injunctive Relief     31  
SECTION 7.8
  No Waiver by Course of Conduct, Cumulative Remedies     31  
SECTION 7.9
  Successors and Assigns     31  
  SECTION 7.10
  Survival of Indemnities     31  
  SECTION 7.11
  Titles and Captions     31  
  SECTION 7.12
  Severability of Provisions     31  
  SECTION 7.13
  Counterparts     32  
  SECTION 7.14
  Integration     32  
  SECTION 7.15
  Advice of Counsel; No Strict Construction     32  
  SECTION 7.16
  Acknowledgements     32  
  SECTION 7.17
  Releases     33  
  SECTION 7.18
  Additional Grantors     33  
  SECTION 7.19
  Powers of Attorney     33  

ii



--------------------------------------------------------------------------------



 



      SCHEDULES:          
Schedule 3.6
  Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification
Number; Registered Organization Number; Mailing Address; Chief Executive Office
and other Locations
Schedule 3.9
  Commercial Tort Claims
Schedule 3.10
  Deposit Accounts
Schedule 3.11
  Intellectual Property
Schedule 3.13
  Investment Property and Partnership/LLC Interests
Schedule 3.14
  Instruments

iii



--------------------------------------------------------------------------------



 



     COLLATERAL AGREEMENT (this “Agreement”), dated as of December 31, 2007, by
and among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware corporation
(“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois corporation (the
“CCI Borrower”), CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC., a Delaware
corporation (the “TXU Borrower”), FORT PITT ACQUISITION SUB INC., a Pennsylvania
corporation (the “Merger Sub” and together with the CCI Borrower and the TXU
Borrower, the “Borrowers”), certain of the Subsidiaries of Holdings as
identified on the signature pages hereto and any Additional Grantor (as defined
below) who may become party to this Agreement (such Subsidiaries and Additional
Grantors, collectively, with Holdings and the Borrowers, the “Grantors”), in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the ratable benefit of the Secured
Parties (as defined below).
STATEMENT OF PURPOSE
     Reference is hereby made to (i) the Credit Agreement, dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Holdings, the Borrowers, the
Administrative Agent, the banks and other financial institutions who are or may
become party thereto (the “Lenders”), CoBank, ACB, as Syndication Agent, General
Electric Capital Corporation, as Co-Documentation Agent, The Royal Bank of
Scotland plc, as Co-Documentation Agent and Wachovia Capital Markets, LLC, as
sole lead arranger and sole bookrunner, and (ii) the Guaranty Agreement, dated
as of even date herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”) made by Holdings and
certain of its Subsidiaries (collectively, the “Guarantors”) in favor of the
Administrative Agent.
     Reference is hereby made to the Indenture, dated as of April 14, 2004 (as
amended, restated, supplemented or otherwise modified, the “Indenture”), between
Holdings (as successor to all of the rights and obligations of Consolidated
Communications Illinois Holdings, Inc., Consolidated Communications Texas
Holdings, Inc. and Homebase Acquisition LLC), as issuer, and Wells Fargo Bank,
N.A., as trustee (the “Indenture Trustee”).
     Pursuant to the Credit Agreement, the Lenders have agreed to make their
respective extensions of credit to the Borrowers upon the terms and subject to
the conditions set forth therein. Pursuant to the Guaranty Agreement, the
Guarantors have guaranteed payment and performance of the Credit Agreement
Obligations (as defined below) of the Borrowers upon the terms and subject to
the conditions set forth therein.
     Pursuant to the Indenture, Holdings and its Restricted Subsidiaries (as
defined in the Indenture) may not secure the Credit Agreement Obligations of the
Grantors unless Holdings shall have made effective provision to secure the
Indenture Obligations (as defined below) of Holdings on an equal and ratable
basis with the Credit Agreement Obligations for so long as the Credit Agreement
Obligations shall be secured.
     It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrowers under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINED TERMS
     SECTION 1.1 Terms Defined in the Uniform Commercial Code.
     (a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Accession”, “Account”, “Account Debtor”, “Authenticate”,
“Certificated Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “Farm Products”
“Fixtures”, “General Intangible”, “Instrument”, “Inventory”, “Investment Company
Security”, “Investment Property”, “Letter-of-Credit Rights”, “Proceeds”,
“Record”, “Registered Organization”, “Securities Account”, “Securities
Entitlement”, “Securities Intermediary”, “Security”, “Supporting Obligation”,
“Tangible Chattel Paper”, and “Uncertificated Security”.
     (b) Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
     SECTION 1.2 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Additional Grantor” means each Subsidiary of a Borrower which hereafter
becomes a Grantor pursuant to Section 7.18 (as required pursuant to Section 5.16
of the Credit Agreement).
     “Administrative Agent” has the meaning set forth in the Preamble to this
Agreement.
     “Agreement” means this Collateral Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
     “Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41
U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
     “Borrowers” has the meaning set forth in the Preamble to this Agreement.
     “Collateral” has the meaning assigned thereto in Section 2.1.
     “Collateral Account” has the meaning assigned thereto in Section 5.2.
     “Control” means the manner in which “control” is achieved under the UCC,
with respect to any Collateral for which the UCC specifies a method of achieving
“control”.
     “Controlled Depository” has the meaning assigned thereto in Section 4.6.
     “Controlled Intermediary” has the meaning assigned thereto in Section 4.6.
     “Copyrights” means, collectively, all of the following of any Grantor:
(a) all copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to

2



--------------------------------------------------------------------------------



 



any of the foregoing, including, without limitation, damages or payments for
past, present and future infringements of any of the foregoing, (d) the right to
sue for past, present or future infringements of any of the foregoing and
(e) all rights corresponding to any of the foregoing throughout the world.
     “Copyright Licenses” means any agreement now or hereafter in existence
naming any Grantor as licensor or licensee, including, without limitation, those
listed in Schedule 3.11, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.
     “Credit Agreement” has the meaning set forth in the Statement of Purpose of
this Agreement.
     “Credit Agreement Obligations” means:
     (a) with respect to the Borrowers, (i) the “Obligations” as defined in the
Credit Agreement and (ii) all liabilities and obligations of the Borrowers, as
Grantors, under this Agreement; and
     (b) with respect to the Guarantors, (i) the “Guaranteed Obligations” as
defined in the Guaranty Agreement and (ii) all liabilities and obligations of
the Guarantors, as Grantors, under this Agreement.
     “Effective Endorsement and Assignment” means, with respect to any specific
type of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.
     “Excluded Deposit Account” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) so long as no Default or Event of
Default has occurred and is continuing, Deposit Accounts with amounts on deposit
the average daily balance of which, when aggregated with the average daily
balance of all amounts on deposit in all other Deposit Accounts for which
control agreements have not been obtained (other than those specified in clause
(a)), do not at any time exceed $250,000 during any three day period.
     “Excluded Investment Property” means, collectively, (a) Securities Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) so long as no Default or Event of
Default has occurred and is continuing, Securities Accounts with amounts on
deposit that, when aggregated with the amounts on deposit in all other
Securities Accounts for which control agreements have not been obtained (other
than those specified in clause (a)), do not exceed $250,000 at any time.
     “Excluded Partnership/LLC” means any partnership, limited partnership,
limited liability company or other entity, the Partnership/LLC Interests of
which are pledged by this Agreement and in which a majority of the voting rights
with respect to the Equity Interests of such partnership, limited partnership,
limited liability company or other entity are validly owned by one or more Joint
Venture Partners.
     “Excluded Partnership/LLC Agreement” means any Partnership/LLC Agreement of
an Excluded Partnership/LLC.
     “FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act
of 1934, as amended, or any similar or successor federal statute, and the rules
and regulations thereunder.

3



--------------------------------------------------------------------------------



 



     “Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.
     “Grantors” has the meaning set forth in the Preamble of this Agreement.
     “Guarantors” has the meaning set forth in the Statement of Purpose of this
Agreement.
     “Guaranty Agreement” has the meaning set forth in the Statement of Purpose
of this Agreement.
     “Indenture” has the meaning set forth in the Statement of Purpose of this
Agreement.
     “Indenture Obligations” means the obligations (without duplication) of
Holdings to pay the principal of, premium (if any) and interest on, the Senior
Notes.
     “Indenture Trustee” has the meaning set forth in the Statement of Purpose
of this Agreement.
     “Intellectual Property” means collectively, all of the following of any
Grantor: (a) all systems software and applications software all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals and all formulas, processes, ideas
and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses, and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b) and (c).
     “Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
     “Joint Venture Partner” means any Person that (a) is not a Grantor, (b) is
not Controlled by a Grantor and (c) owns, either individually or together with
all other Joint Venture Partners in such Excluded Partnership/LLC, a majority of
voting rights with respect to the Equity Interests of any Excluded
Partnership/LLC.
     “Lenders” has the meaning set forth in the Statement of Purpose of this
Agreement.
     “Partnership/LLC Agreement” has the meaning set forth in Section 2.2(a).
     “Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

4



--------------------------------------------------------------------------------



 



     “Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, all inventions and patent applications
anywhere in the world, including, without limitation, those listed on
Schedule 3.11 hereto, (b) all reissues, extensions, continuations (in whole or
in part) and renewals of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
     “Patent License” means all agreements now or hereafter in existence,
whether written, implied or oral, providing for the grant by or to any Grantor
of any right to manufacture, use or sell any invention covered in whole or in
part by a Patent, including, without limitation, any of the foregoing referred
to in Schedule 3.11 hereto.
     “PUC” means any state, provincial or other local regulatory agency or body
that exercises jurisdiction over the rates or services or the ownership,
construction or operation of any Telecommunications System or over Persons who
own, construct or operate a Telecommunications System, including, without
limitation, the Illinois Commerce Commission, the Public Utility Commission of
Texas and the Pennsylvania Public Utilities Commission, in each case by reason
of the nature or type of the business subject to regulation and not pursuant to
laws and regulations of general applicability to Persons conducting business in
any such jurisdiction.
     “Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3.
     “Secured Obligations” means, collectively, the Credit Agreement Obligations
and the Indenture Obligations.
     “Secured Parties” means (a) the Administrative Agent, (b) the Lenders,
(c) any Secured Hedging Provider, (d) any other holder from time to time of any
of the Credit Agreement Obligations, (e) the Indenture Trustee, for the benefit
of the holders from time to time of the Senior Notes, (f) any other holder from
time to time of any of the Indenture Obligations and (g) the successors and
permitted assigns of each of the foregoing.
     “Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
     “Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for any of the Secured Obligations pursuant to the
provisions of any Loan Document.
     “Special Property” means:
     (a) any FCC license or PUC license or authorization or permit issued by the
FCC or any applicable PUC held by any Grantor that validly prohibits the
creation by such Grantor of a security interest therein; or
     (b) any FCC license or PUC license or authorization or permit issued by the
FCC or any applicable PUC held by any Grantor to the extent that any Applicable
Law validly prohibits the creation of a security interest therein;

5



--------------------------------------------------------------------------------



 



in each case, only to the extent, and for so long as, such FCC license or PUC
license or authorization or permit issued by the FCC or any applicable PUC, or
Applicable Law, validly prohibits the creation of a Lien in favor of the
Administrative Agent (and upon the termination of such prohibition (howsoever
occurring) each FCC license or PUC license or authorization or permit issued by
the FCC or any applicable PUC shall cease to be “Special Property”).
     “Telecommunications System” means a telephone, long distance, internet,
data services, video and satellite services, wireless telecommunications,
telephone directories, fiber and cable leasing, telecommunications equipment,
including hand sets, rental, leasing, installation, selling or maintenance
system or business and shall include a microwave system or a paging system
operated in connection with (and in the same general service area as) any of the
foregoing systems, and businesses related thereto.
     “Trademarks” means collectively all of the following of any Grantor:
(a) all trademarks, rights and interests in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos, other business identifiers, prints and labels on which any
of the foregoing have appeared or appear, whether registered or unregistered,
all registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present or future
infringements of any of the foregoing, (d) the right to sue for past, present or
future infringements of any of the foregoing and (e) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.
     “Trademark License” means any agreement now or hereafter in existence,
whether written or oral, providing for the grant by or to any Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 3.11.
     “Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.
     SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit
Agreement and not otherwise defined herein shall have the meaning assigned
thereto in the Credit Agreement. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (b) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (d) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (e) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document,
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (g) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties,

6



--------------------------------------------------------------------------------



 



including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (m) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.
ARTICLE II
SECURITY INTEREST
     SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants, pledges
and collaterally assigns to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of such Grantor’s right, title
and interest in the following property, now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, and wherever located or deemed
located (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:
     (a) all Accounts;
     (b) all cash and currency;
     (c) all Chattel Paper;
     (d) all Commercial Tort Claims identified on Schedule 3.9;
     (e) all Deposit Accounts;
     (f) all Documents;
     (g) all Equipment;
     (h) all Fixtures;
     (i) all General Intangibles;
     (j) all Instruments;
     (k) all Intellectual Property;
     (l) all Inventory;
     (m) all Investment Property;
     (n) all Letter-of-Credit Rights;
     (o) all Vehicles;

7



--------------------------------------------------------------------------------



 



     (p) all other personal property not otherwise described above;
     (q) all books and records pertaining to the Collateral; and
     (r) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and Supporting Obligations
given by any Person with respect to any of the foregoing.
provided, that (i) any Security Interest on any Equity Interests or other
ownership interests issued by any Non-U.S. Subsidiary shall be limited to
sixty-five percent (65%) of all issued and outstanding shares of all classes of
voting Equity Interests of each first-tier Non-U.S. Subsidiary and one hundred
percent (100%) of all issued and outstanding shares of all classes of non-voting
Equity Interests of such first-tier Non-U.S. Subsidiary, (ii) the Security
Interests granted herein shall not extend to, and the term “Collateral” shall
not include, any Special Property (provided that, notwithstanding the foregoing,
the Security Interests granted herein shall extend to, and the term “Collateral”
shall include, all proceeds received upon any sale, transfer or other
disposition of any Special Property), and (iii) the Security Interests granted
herein shall not extend to, and the term “Collateral” shall not include, any
rights under any other permit, lease, license, instrument, contract or agreement
to which any Grantor is a party (including any Excluded Partnership/LLC
Agreement) to the extent that the granting of a security interest therein would,
under the express terms of such permit, lease, license, instrument, contract or
agreement, (A) be prohibited or restricted or (B) result in a breach of the
terms of, constitute a default under or result in a termination of any such
permit, lease, license, instrument, contract or agreement governing such right,
unless (1) such prohibition or restriction is not enforceable or is otherwise
ineffective under Applicable Law or (2) consent to such security interest has
been obtained from any applicable third party. Notwithstanding any of the
foregoing, such proviso shall not affect, limit, restrict or impair the grant by
any Grantor of a Security Interest in any Account or any money or other amounts
due and payable to any Grantor or to become due and payable to any Grantor under
any such permit, lease, license instrument, contract or agreement unless such
security interest in such Account, money or other amount due and payable is also
specifically prohibited or restricted by the terms of such permit, lease,
license, instrument, contract or other agreement or such security interest in
such Account, money or other amount due and payable would expressly constitute a
default under or would expressly grant a party a termination right under any
such permit, lease, license, instrument, contract or agreement governing such
right unless, in each case, (I) such prohibition is not enforceable or is
otherwise ineffective under Applicable Law or (II) consent to such security
interest has been obtained from any applicable third party; provided further,
that notwithstanding anything to the contrary contained in the foregoing
proviso, the Security Interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such permit, lease, license,
instrument, contract or agreement and in such Account, money, or other amounts
due and payable to any Grantor at such time as such prohibition, restriction,
event of default or termination right terminates or is waived or consent to such
security interest has been obtained from any applicable third party.
     Notwithstanding the foregoing, the payment and performance of the Secured
Obligations shall not be secured by any Hedging Agreement between any Grantor
and any Secured Party.
     SECTION 2.2 Partnership/LLC Interests.
     (a) Each limited liability agreement, operating agreement, membership
agreement, partnership agreement or similar agreement relating to any
Partnership/LLC Interests (as amended, restated, supplemented or otherwise
modified from time to time, a “Partnership/LLC Agreement”) is amended by this
Section 2.2 to permit each member, manager and partner that is a Grantor to
pledge all of the Partnership/LLC Interests in which such Grantor has rights to
and grant and collaterally assign to the

8



--------------------------------------------------------------------------------



 



Secured Parties a lien and security interest in its Partnership/LLC Interests in
which such Grantor has rights without any further consent, approval or action by
any other party, including, without limitation, any other party to any
Partnership/LLC Agreement or otherwise.
     (b) Upon the occurrence and during the continuance of an Event of Default,
the Secured Parties or their respective designees shall have the right (but not
the obligation) to be substituted for the applicable Grantor as a member,
manager or partner under the applicable Partnership/LLC Agreement and the
Secured Parties shall have all rights, powers and benefits of such Grantor as a
member, manager or partner, as applicable, under such Partnership/LLC Agreement.
For avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Partnership/LLC Agreement or otherwise shall
be necessary to permit the Secured Parties to be substituted as a member,
manager or partner pursuant to this paragraph. The rights, powers and benefits
granted pursuant to this paragraph shall inure to the benefit of the Secured
Parties and their respective successors, assigns and designated agents, as
intended third party beneficiaries.
     (c) Each applicable Grantor and each applicable Issuer agrees that so long
as this Agreement remains in effect, no Partnership/LLC Agreement shall be
amended to prohibit or otherwise limit the ability of any Grantor to grant to
the Secured Parties the rights described in this Section 2.2 or would otherwise
adversely the rights described in this Section 2.2 without the prior written
consent of the Administrative Agent.
     (d) Notwithstanding the foregoing, it is agreed that a Grantor hereunder
shall not be required to amend any Excluded Partnership/LLC Agreement pursuant
to Section 2.2(a) nor shall any Secured Party have the right to be substituted
as a member, manager or partner under any Excluded Partnership/LLC Agreement
pursuant to Section 2.2(b) to the extent that the amendment of such Excluded
Partnership/LLC Agreement or the substitution of such Secured Party as a member,
manager or partner (a) is prohibited or restricted by the express terms of such
Excluded Partnership/LLC Agreement or (b) results in a breach of the express
terms of, constitutes a default under or results in a termination of any such
Excluded Partnership/LLC Agreement, unless (i) such prohibition or restriction
is not enforceable or is otherwise ineffective under Applicable Law or
(ii) consent to such amendment or substitution has been obtained from the
applicable Joint Venture
Partner(s).
     SECTION 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by the Administrative Agent or any other Secured Party of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
(c) neither the Administrative Agent nor any Lender shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent nor any Lender be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder, and (d) neither the Administrative Agent nor any Lender shall have
any liability in contract or tort for any Grantor’s acts or omissions.

9



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:
     SECTION 3.1 Organization, etc. Each Grantor (a) is a corporation or other
form of legal entity validly organized and existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as the case
may be, (b) has all requisite corporate or other power and authority to carry on
its business as now conducted, and (c) is duly qualified to do business and is
in good standing as a foreign corporation or foreign partnership (or comparable
foreign qualification, if applicable, in the case of any other form of legal
entity), as the case may be, in each jurisdiction where the nature of its
business requires such qualification, except where the failure to so qualify
will not have a Material Adverse Effect.
     SECTION 3.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Grantor of this Agreement are within each
Grantor’s corporate, partnership or comparable powers, as the case may be, have
been duly authorized by all necessary corporate, partnership or comparable and,
if required, stockholder action, as the case may be, and do not (a) contravene
the Organic Documents of any Grantor; (b) contravene any material law, statute,
rule or regulation binding on or affecting any Grantor; (c) except as set forth
on Schedule 3.02(c) of the Credit Agreement, violate or result in a default or
event of default or an acceleration of any rights or benefits under any material
indenture, agreement or other instrument binding upon any Grantor; or (d) result
in, or require the creation or imposition of, any Lien on any material asset of
any Grantor, except Liens created hereunder or under any of the other Loan
Documents.
     SECTION 3.3 Government Approval, Regulation, etc. Except as set forth on
Schedule 3.03 of the Credit Agreement, no consent, authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required for the due execution, delivery or
performance by the Grantors of this Agreement except (a) such as have been
obtained or made and are in full force and effect, (b) filings necessary to
perfect Liens under this Agreement and (c) FCC and PUC approvals required in
connection with the exercise of remedies by the Administrative Agent hereunder
to the extent that such exercise may constitute a de jure or de facto assignment
of Special Property or a transfer of de jure or de facto control of the owner of
(i) Special Property or (ii) any other FCC license, PUC license or authorization
or permit issued by the FCC or any applicable PUC.
     SECTION 3.4 Perfected First Priority Liens. Each financing statement naming
any Grantor as a debtor is in appropriate form for filing in the appropriate
filing offices of the states specified on Schedule 3.6. The Security Interests
granted pursuant to this Agreement constitute valid and enforceable first
priority perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, subject only to Permitted
Liens.
     SECTION 3.5 Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No Grantor has authenticated any agreement
authorizing any secured party thereunder to file a financing statement, except
to perfect Permitted Liens.

10



--------------------------------------------------------------------------------



 



     SECTION 3.6 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
     (a) The exact legal name of each Grantor is set forth on Schedule 3.6 (as
such schedule may be updated from time to time pursuant to Section 4.3).
     (b) Each Grantor is a Registered Organization organized under the laws of
the state identified on Schedule 3.6 under such Grantor’s name (as such schedule
may be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of each Grantor is set forth on Schedule 3.6 under such Grantor’s name
(as such schedule may be updated from time to time pursuant to Section 4.3).
     (c) All Collateral consisting of Inventory, Equipment and Fixtures (whether
now owned or hereafter acquired) is (or will be) located at the locations
specified on Schedule 3.6, except as otherwise permitted hereunder.
     (d) The mailing address, chief place of business, chief executive office
and office where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor’s name. No Grantor has any other places of business except
those separately set forth on Schedule 3.6 under such Grantor’s name. Except as
disclosed on Schedule 3.6 under such Grantor’s name, no Grantor has acquired
assets from any Person, other than assets acquired in the ordinary course of
such Grantor’s business from a Person engaged in the business of selling goods
of such kind, during the past five years.
     SECTION 3.7 Accounts. To the knowledge of the Grantors, no Account Debtor
has any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral or otherwise except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts, taken as a whole. None of the Accounts
is, nor will any hereafter arising Account be, evidenced by a promissory note or
other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof.
     SECTION 3.8 Chattel Paper. As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
     SECTION 3.9 Commercial Tort Claims. As of the date hereof, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.9.
     SECTION 3.10 Deposit Accounts and Securities Accounts. As of the date
hereof, all Deposit Accounts (including, without limitation, cash management
accounts that are Deposit Accounts and all Excluded Deposit Accounts),
Securities Accounts (including, without limitation, cash management accounts
that are Securities Accounts and all Excluded Securities Accounts) and lockboxes
are listed on Schedule 3.10.
     SECTION 3.11 Intellectual Property.
     (a) As of the date hereof, all issued Patents, Patent applications,
Trademark registrations and Trademark applications, and all material Copyright
registrations and material Copyright applications, in each case owned by such
Grantor in its own name, are listed on Schedule 3.11 (as such schedule may be
updated from time to time pursuant to Section 4.3).

11



--------------------------------------------------------------------------------



 



     (b) Except as set forth in Schedule 3.11 on the date hereof (as such
schedule may be updated from time to time pursuant to Section 4.3), none of the
Intellectual Property owned by any Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor, except as could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.12 Inventory. Except as could not reasonably be expected to have
a Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory. The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
     SECTION 3.13 Investment Property; Partnership/LLC Interests.
     (a) As of the date hereof, all Investment Property and all Partnership/LLC
Interests owned by any Grantor is listed on Schedule 3.13 (as such schedule may
be updated from time to time pursuant to Section 4.3).
     (b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and nonassessable, (ii) are
beneficially owned as of record by such Grantor and (iii) constitute all the
issued and outstanding shares of all classes of the Equity Interests or
Partnership/LLC Interests of such Issuer issued to such Grantor.
     (c) None of the Partnership/LLC Interests (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, (iii) are
Investment Company Securities or (iv) are held in a Securities Account.
     SECTION 3.14 Instruments. As of the date hereof, except as listed on
Schedule 3.14, no Grantor holds any Instruments or is named a payee of any
promissory note or other evidence of indebtedness.
     SECTION 3.15 Government Contracts. As of the date hereof, no Grantor is
party to any contract with a Governmental Authority with respect to which any
consent, notice or approval pursuant to the Federal Assignment of Claims Act of
1940 or any applicable state, county or municipal law restricting the assignment
of any account owed by such Governmental Authority, as account debtor, is
required.
     SECTION 3.16 Aircraft. As of the date hereof, no Grantor holds an interest
in any aircraft, aircraft lease or any agreement to purchase an aircraft or any
interest therein.
ARTICLE IV
COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed,
unless consent has been obtained in the manner provided for in Section 7.2, each
Grantor covenants and agrees that:

12



--------------------------------------------------------------------------------



 



     SECTION 4.1 Maintenance of Perfected Security Interest; Further
Information.
     (a) Each Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens) and shall defend such Security Interest against the claims and
demands of all Persons whomsoever (other than the holders of Permitted Liens).
     (b) Each Grantor will from time to time furnish to the Administrative Agent
upon the Administrative Agent’s or any Lender’s reasonable request statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.
     SECTION 4.2 Maintenance of Insurance. Each Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 5.04 of the
Credit Agreement.
     SECTION 4.3 Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon thirty (30) days’ prior written notice to the Administrative
Agent (which time period may be reduced by the Administrative Agent in its sole
discretion by written notice to such Grantor) and delivery to the Administrative
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the Security Interests and (b) if applicable, a written supplement
to the Schedules of this Agreement:
     (i) permit any Deposit Account (other than Excluded Deposit Accounts)
described on Schedule 3.10 to be closed or maintained with any other depositary
bank;
     (ii) permit any Investment Property (other than Excluded Investment
Property) to be held by a Securities Intermediary other than the Securities
Intermediary that held such Investment Property as of the date hereof as set
forth on Schedule 3.13;
     (iii) change its jurisdiction of organization or the location of its chief
executive office (or the location where any Grantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 3.6; or
     (iv) change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading under the UCC.
     SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than Permitted Liens)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (b) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
Security Interests, (c) any Collateral which, to the knowledge of such Grantor,
constitutes a Government Contract, and (d) the acquisition or ownership by such
Grantor of any (i) Commercial Tort Claim having a value in excess of $1,000,000,
(ii) Deposit Account (other than Excluded Deposit Accounts), or (iii) Investment
Property (other than Excluded Investment Property) after the date hereof.
     SECTION 4.5 Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of the Secured Parties, all
Certificated Securities,

13



--------------------------------------------------------------------------------



 



Partnership/LLC Interests evidenced by a certificate, negotiable Documents,
Instruments, and Tangible Chattel Paper owned or held by such Grantor, in each
case, together with an Effective Endorsement and Assignment and all Supporting
Obligations, as applicable, unless such delivery and pledge has been waived in
writing by the Administrative Agent.
     SECTION 4.6 Control Covenants.
     (a) Each Grantor shall instruct (and otherwise use its commercially
reasonable efforts to cause) (i) each depositary bank (other than the
Administrative Agent) holding a Deposit Account (other than Excluded Deposit
Accounts) owned by such Grantor and (ii) each Securities Intermediary holding
any Investment Property (other than Excluded Investment Property) owned by such
Grantor, to execute and deliver a control agreement, sufficient to provide the
Administrative Agent with Control of such Deposit Account or Investment Property
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (any such depositary bank executing and delivering any such
control agreement, a “Controlled Depository”, and any such Securities
Intermediary executing and delivering any such control agreement, a “Controlled
Intermediary”). In the event any such depositary bank or Securities Intermediary
refuses to execute and deliver such control agreement, the Administrative Agent,
in its sole discretion, may require the applicable Deposit Account and
Investment Property to be transferred to the Administrative Agent or a
Controlled Depository or Controlled Intermediary, as applicable. After the date
hereof, all Deposit Accounts (other than Excluded Deposit Accounts) and all
Investment Property (other than Excluded Investment Property) will be maintained
with the Administrative Agent or with a Controlled Depository or a Controlled
Intermediary, as applicable.
     (b) Upon the request of the Administrative Agent, each Grantor will take
such actions and deliver all such agreements as are reasonably requested by the
Administrative Agent to provide the Administrative Agent with Control of all
Letter-of-Credit Rights and Electronic Chattel Paper owned or held by such
Grantor, including, without limitation, with respect to any such Electronic
Chattel Paper, by having the Administrative Agent identified as the assignee of
the Record(s) pertaining to the single authoritative copy thereof.
     (c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $1,000,000
in the aggregate (such Collateral exceeding such amount, the “Excess
Collateral”) is at any time in the possession or control of any single
consignee, warehouseman, bailee (other than a carrier transporting Inventory to
a purchaser in the ordinary course of business), processor, or any other third
party, such Grantor shall notify in writing such Person of the Security
Interests created hereby, shall use its commercially reasonable efforts to
obtain such Person’s acknowledgment in writing to hold all such Collateral for
the benefit of the Administrative Agent subject to the Administrative Agent’s
instructions, and shall cause such Person to issue and deliver to the
Administrative Agent warehouse receipts, bills of lading or any similar
documents relating to such Collateral, together with an Effective Endorsement
and Assignment; provided that if such Grantor is not able to obtain such
agreement and cause the delivery of such items, the Administrative Agent, in its
sole discretion, may require such Excess Collateral to be moved to another
location specified thereby. Further, unless otherwise agreed to in writing by
the Administrative Agent, each Grantor shall perfect and protect such Grantor’s
ownership interests in all Inventory stored with a consignee against creditors
of the consignee by filing and maintaining financing statements against the
consignee reflecting the consignment arrangement filed in all appropriate filing
offices, providing any written notices required by the UCC to notify any prior
creditors of the consignee of the consignment arrangement, and taking such other
actions as may be appropriate to perfect and protect such Grantor’s interests in
such inventory under Section 2-326, Section 9-103, Section 9-324 and
Section 9-505 of the UCC or otherwise. All such financing statements filed
pursuant to this Section 4.6(c) shall be assigned to the Administrative Agent,
for the ratable benefit of the Secured Parties.

14



--------------------------------------------------------------------------------



 



     SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each Grantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by the Administrative Agent prior to
the date of this Agreement.
     SECTION 4.8 Accounts. Other than in the ordinary course of business
consistent with its past practice, no Grantor will (a) grant any extension of
the time of payment of any Account, (b) compromise or settle any Account for
less than the full amount thereof, (c) release, wholly or partially, any Account
Debtor, (d) allow any credit or discount whatsoever on any Account or (e) amend,
supplement or modify any Account in any manner that could reasonably be likely
to adversely affect the value thereof, except where such extension, compromise,
settlement, release, credit, discount, amendment, supplement or modification
could not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate.
     SECTION 4.9 Intellectual Property.
     (a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through licensees) do any act whereby any material portion
of such Copyrights may fall into the public domain.
     (b) Each Grantor will notify the Administrative Agent and the Lenders
promptly if it knows, or has reason to know, that any application or
registration relating to any Intellectual Property owned by such Grantor and
material to the conduct of such Grantor’s business may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
Intellectual Property owned by such Grantor and material to the conduct of such
Grantor’s business or such Grantor’s right to register the same or to own and
maintain the same.

15



--------------------------------------------------------------------------------



 



     (c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days (which time
period may extended by the Administrative Agent in its sole discretion by
written notice to such Grantor) after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the security interest of the Secured Parties in any
Copyright, Patent or Trademark material to the conduct of such Grantor’s
business and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.
     (d) Each Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Intellectual Property material to the conduct of such Grantor’s business,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.
     (e) In the event that any Intellectual Property owned by a Grantor and
material to the conduct of such Grantor’s business is infringed, misappropriated
or otherwise violated by a third party, the applicable Grantor shall (i) at such
Grantor’s sole cost and expense, take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Administrative Agent after it learns of such infringement,
misappropriation or violation.
     SECTION 4.10 Investment Property; Partnership/LLC Interests.
     (a) Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Partnership/LLC Interests,
except for those additional Investment Property or Partnership/LLC Interests
that will be subject to the Security Interest granted herein in favor of the
Secured Parties, or (ii) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any Investment Property or Partnership/LLC Interests or Proceeds
thereof. The Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.
     (b) If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.
     SECTION 4.11 Equipment. Each Grantor will maintain each item of material
Equipment in good working order and condition (reasonable wear and tear and
obsolescence excepted).

16



--------------------------------------------------------------------------------



 



     SECTION 4.12 Vehicles. Upon the request of the Administrative Agent upon
the occurrence and during the continuance of an Event of Default, all
applications for certificates of title or ownership indicating the
Administrative Agent’s first priority Lien on the Vehicle (subject to any
Permitted Liens) covered by such certificate, and any other necessary
documentation, shall be filed in each office in each jurisdiction which the
Administrative Agent shall deem reasonably advisable to perfect its Liens on the
Vehicles.
     SECTION 4.13 Government Contracts. Each Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as account
debtor, owes a monetary obligation to any Grantor under any Account in excess of
$1,000,000 and with respect to which any consent, notice or approval pursuant to
the Federal Assignment of Claims Act of 1940 or any applicable state, county or
municipal law restricting the assignment of any account owed by such
Governmental Authority, as account debtor, is required.
     SECTION 4.14 Special Property. Each Grantor shall from time to time at the
request of the Administrative Agent give written notice to the Administrative
Agent identifying in reasonable detail the Special Property and shall provide to
the Administrative Agent such other information regarding the Special Property
as the Administrative Agent may reasonably request. From and after the Closing
Date, no Grantor shall permit to become effective in any document creating,
governing or providing for any permit, lease, license or license agreement, a
provision that would prohibit the creation of a Lien on such permit, lease,
license or license agreement in favor of the Administrative Agent unless such
Grantor believes, in its reasonable judgment, that such prohibition is usual and
customary and specifically required in transactions of such type.
     SECTION 4.15 Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of the Grantors, each Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) the assignment of any material contract, (ii) with
respect to Government Contracts, assignment agreements and notices of
assignment, in form and substance satisfactory to the Administrative Agent, duly
executed by any Grantors party to such Government Contract in compliance with
the Assignment of Claims Act (or analogous state Applicable Law), and (iii) all
applications, certificates, instruments, registration statements, and all other
documents and papers the Administrative Agent may reasonably request and as may
be required by law in connection with the obtaining of any consent, approval,
registration, qualification, or authorization of any Person deemed necessary or
appropriate for the effective exercise of any rights under this Agreement.
ARTICLE V
REMEDIAL PROVISIONS
     SECTION 5.1 General Remedies.
     (a) If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other Applicable Law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any

17



--------------------------------------------------------------------------------



 



notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
may disclaim all warranties in connection with any sale or other disposition of
the Collateral, including, without limitation, all warranties of title,
possession, quiet enjoyment and the like. The Administrative Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by Applicable Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
To the extent permitted by Applicable Law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Secured Party arising out of the exercise by them of any rights hereunder except
to the extent any such claims, damages, or demands result solely from the gross
negligence or willful misconduct of the Administrative Agent or any Secured
Party , in each case against whom such claim is asserted. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.
     (b) Notwithstanding anything to the contrary in this Agreement, any
foreclosure on, sale, transfer or other disposition of, or the exercise or
relinquishment of any right to vote or consent with respect to, any of the
Collateral by the Administrative Agent shall, to the extent required, be in
conformance with Sections 214 and 310(d) of the Communications Act of 1934, as
amended, and the applicable rules and regulations thereunder, and, if and only
to the extent required thereby, subject to the prior approval of or notice to
and non-opposition of the FCC or any applicable PUC.
     (c) If an Event of Default shall have occurred and be continuing, each
Grantor shall take any action which the Administrative Agent may reasonably
request in order to transfer or assign, or both, to the Administrative Agent, or
to such one or more third parties as the Administrative Agent may designate, or
to a combination of the foregoing, any FCC or PUC license, permit, certificate
or other authorization held or utilized by such Grantor or its Subsidiaries,
subject to the prior approval of the FCC or any applicable PUC, if required. The
Administrative Agent is empowered, to the extent permitted by Applicable Law, to
request the appointment of a receiver from any court of competent jurisdiction.
Such receiver may be instructed by a Secured Party to seek from the FCC or any
applicable PUC consent to an involuntary transfer of control of the Grantors or
assignment, or both, of each such FCC or PUC license, permit, certificate or
other authorization for the purpose of seeking a bona fide purchaser to whom
control of assets used in the provision of telecommunications or related
services will ultimately be transferred or assigned. Each Grantor hereby agrees
to authorize such an involuntary transfer of control or assignment, or both,
upon the request of the receiver so appointed and, if any Grantor shall refuse
to authorize the transfer, its approval may be required by the court. Upon the
occurrence and during the continuance of an Event of Default, each Grantor
agrees to use its best efforts to assist in obtaining approval of the FCC or any
applicable PUC and any other regulatory bodies, if required, for any action or
transactions contemplated by this Agreement, including, without limitation, the
preparation, execution and filing with the FCC or any applicable PUC and any
other regulatory bodies of the assignor’s or transferor’s portion of any
application or applications for consent to the assignment of any FCC or PUC
license, permit, certificate or other authorization or right to use any FCC or
PUC license, permit, certificate or other authorization or transfer of control
necessary or appropriate under the rules and regulations of the FCC or

18



--------------------------------------------------------------------------------



 



PUC or any other regulatory body for approval or non-opposition of the transfer
or assignment of any portion of the Collateral, together with any FCC or PUC
license, permit, certificate or other authorization and each Grantor hereby
appoints (to the extent not prohibited by Applicable Law) the Administrative
Agent as its attorney-in-fact to execute, deliver and file, on each Grantor’s
behalf and in the applicable Grantor’s name, all applications, certificates,
filings, instruments and other documents (including, without limitation, an
application for an assignment or transfer of control or ownership) that may be
necessary or appropriate, in the Administrative Agent’s discretion, to obtain
such consents or approvals. Each Grantor further agrees to take such further
action as the Administrative Agent may reasonably request in obtaining such
approvals or consents upon the occurrence and during the continuance of an Event
of Default.
     (d) Each Grantor acknowledges that the assignment or transfer of any FCC or
PUC license, permit, certificate or other authorization or right to use any FCC
or PUC license, permit, certificate or other authorization of the Grantors is
integral to the Secured Parties’ ability to realize the value of the Collateral.
Each Grantor agrees that a breach of any of the covenants contained in this
Section 5.1 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.1 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
     SECTION 5.2 Specific Remedies.
     (a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.
     (b) Upon the occurrence and during the continuance of an Event of Default:
     (i) the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the material contracts subject to a Security Interest that such
Accounts and the material contracts have been assigned to the Administrative
Agent, for the ratable benefit of the Secured Parties;
     (ii) upon the request of the Administrative Agent, each Grantor shall
forward to the Administrative Agent, on the last Business Day of each week,
deposit slips related to all cash, money, checks or any other similar items of
payment received by such Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent;
     (iii) whenever any Grantor shall receive any cash, money, checks or any
other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), subject to the terms of any Permitted Liens, such
Grantor agrees that it will, within one (1) Business Day of such receipt,
deposit all such items of payment into a cash collateral account at the
Administrative Agent (the “Collateral Account”) or in a Deposit Account (other
than an Excluded Deposit Account) at a Controlled Depository, and until such
Grantor shall deposit such cash, money, checks or any other similar items of
payment in the Collateral Account or in a Deposit Account (other than an
Excluded Deposit Account) at a Controlled Depository, such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Administrative Agent and the Secured Parties and as property of the Secured
Parties, separate from the other funds of such Grantor, and the Administrative
Agent shall have the right in to transfer or direct the transfer of the balance
of each Deposit Account

19



--------------------------------------------------------------------------------



 



(other than an Excluded Deposit Account) to the Collateral Account. All such
Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.4;
     (iv) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property or Partnership/LLC Interests or other Proceeds paid in respect of any
Investment Property or Partnership/LLC Interests, and any or all of any
Investment Property or Partnership/LLC Interests may, at the option of the
Administrative Agent and the Secured Parties, be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property or any such Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers or otherwise and
(B) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property or
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property or Partnership/LLC Interests upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or limited liability company structure of any Issuer or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property or Partnership/LLC Interests, and
in connection therewith, the right to deposit and deliver any and all of the
Investment Property or Partnership/LLC Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Investment Property or Partnership/LLC Interests directly to the Administrative
Agent (provided that any remedy pursuant to this Section 5.2(b)(iv) shall not
apply to Partnership/LLC Interests of any Excluded Partnership/LLC to the extent
the exercise of such remedy (A) is prohibited or restricted by the express terms
of such Excluded Partnership/LLC’s Partnership/LLC Agreement or (B) results in a
breach of the terms of, or constitutes a default under or results in a
termination of such Excluded Partnership/LLC Agreement, unless (I) such
prohibition or restriction is not enforceable or is otherwise ineffective under
Applicable Law or (II) consent to such remedy has been obtained from the
applicable Joint Venture Partner(s)); and

20



--------------------------------------------------------------------------------



 



     (v) the Administrative Agent shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any material contract and exercise all rights of such Grantor
thereunder as fully as such Grantor itself could, (B) do all other acts which
the Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
material contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such material contract, to the extent required under the material
contract.
     (c) Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and other
corporate, company and partnership rights with respect to any Investment
Property and Partnership/LLC Interests.
     SECTION 5.3 Registration Rights.
     (a) If the Administrative Agent shall determine that in order to exercise
its right to sell any or all of the Collateral it is necessary or advisable to
have such Collateral registered under the provisions of the Securities Act (any
such Collateral, the “Restricted Securities Collateral”), the relevant Grantor
will cause each applicable Issuer (and the officers and directors thereof) that
is a Grantor or a Subsidiary of a Grantor to (i) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause each applicable
Issuer (and the officers and directors thereof) to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.
     (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

21



--------------------------------------------------------------------------------



 



     (c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.3 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.3 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
     SECTION 5.4 Application of Proceeds. If an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have exercised any
of its rights or remedies with respect to the Collateral pursuant to this
Article V, the Administrative Agent shall apply the proceeds resulting from the
exercise of such rights or remedies (after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights or remedies of the Administrative Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements) as follows:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent in connection with such exercise of rights and remedies in
connection with this Agreement, the Credit Agreement, the Indenture, any other
Loan Document or any of the Secured Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Administrative Agent under this Agreement, the Credit
Agreement, the Indenture or any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under the Credit Agreement, the Indenture or any
other Loan Document;
     SECOND, to the payment in full of the Secured Obligations (the amounts so
applied (i) to be distributed among the Secured Parties pro rata in accordance
with the amounts of the Secured Obligations owed to them on the date of any such
distribution and (ii) to be applied as required pursuant to the terms of the
Credit Agreement or the Indenture, as applicable); and
     THIRD, upon the indefeasible payment in full of the Secured Obligations, to
the Borrowers, on behalf of the Grantors, or to whomsoever (if such Person is
not a Grantor) may be lawfully entitled to receive the same or as a court of
competent jurisdiction may otherwise direct.
     The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt by the Administrative Agent or by the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. Only after (i) the payment by the Administrative Agent of any other
amount required by any provision of Applicable Law, including, without
limitation, Section 9-610 and Section 9-615 of the UCC and (ii) the indefeasible
payment in full of the Secured Obligations and the termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Grantor, or to whomsoever may be lawfully entitled to receive the same (if
such Person is not a Grantor).

22



--------------------------------------------------------------------------------



 



     SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.
ARTICLE VI
THE ADMINISTRATIVE AGENT
     SECTION 6.1 Appointment of Administrative Agent as Attorney-In-Fact.
     (a) Each Grantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence of an Event of Default, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives each of the Administrative Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following upon the occurrence and during the continuation of an
Event of Default:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or material
contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or material
contract subject to a Security Interest or with respect to any other Collateral
whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in this Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
     (v) (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due

23



--------------------------------------------------------------------------------



 



at any time in respect of or arising out of any Collateral; (C) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) license or assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent was the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the Secured Parties’ Security
Interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).
     (c) The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans which are
Revolving Credit Loans under the Credit Agreement, from the date of payment by
the Administrative Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Administrative Agent on demand.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof in accordance with Section 6.1(a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.
     SECTION 6.2 Duty of Administrative Agent. The sole duty of the
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the interests of the Administrative Agent and the other
Secured Parties in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor

24



--------------------------------------------------------------------------------



 



any of their officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
     SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement to make any inquiry respecting
such authority.
     SECTION 6.4 Intercreditor Agreements.
     (a) By acceptance of the benefits of this Agreement, each of the Secured
Parties shall be deemed to have agreed to be bound by the terms hereof. The
provisions of this Section 6.4 are, and are intended, solely to establish
certain rights as between the Secured Parties and shall not create, and shall
not be construed as creating, any rights enforceable by any Grantor, any
Subsidiary or any Affiliate of any Grantor (regardless of whether such Grantor,
Subsidiary or Affiliate is a Secured Party) or rights enforceable by the
Indenture Trustee against any Grantor unless and to the extent required by the
express terms of the Indenture.
     (b) By acceptance of the benefits of this Agreement, each of the Secured
Parties shall be deemed irrevocably (i) to consent to the appointment of the
Administrative Agent as its agent hereunder, (ii) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for enforcement of any provisions of this Agreement against
any Grantor or the exercise of remedies hereunder and (iii) to agree that such
Secured Party shall not take any action to enforce any provisions of this
Agreement against any Grantor or to exercise any remedy hereunder.
     (c) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Requisite Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 7.02, 7.03, 7.04 and 9.02 of the
Credit Agreement) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final
nonappealable judgment.
     (d) The Indenture Trustee shall not be entitled to, and shall not,
(i) direct the actions of the Administrative Agent hereunder, (ii) take any
action, or commence any legal proceeding seeking, to require, compel or cause
the Administrative Agent to enforce any provisions of this Agreement against any
Grantor or to exercise any remedy hereunder, (iii) take any action, or commence
any legal proceeding seeking, to prevent or enjoin the Administrative Agent from
taking any action (including, without limitation, the enforcement of any
provisions of this Agreement against any Grantor, the exercise of any remedy
hereunder, the release of any Collateral hereunder or the consent to any
amendment or modification of this Agreement or the grant of any waiver
hereunder), or refraining from taking any such action, in accordance with this
Agreement or (iv) take any action, or commence any legal proceeding seeking, to
delay, hinder or otherwise impair the Administrative Agent in taking any such
action in accordance with this Agreement. By acceptance of the benefits under
this Agreement, the Indenture Trustee will be deemed to have acknowledged and
agreed that the provisions of the preceding sentence

25



--------------------------------------------------------------------------------



 



are intended to induce the Administrative Agent and the Lenders to permit the
Indenture Trustee to be a Secured Party under this Agreement and are being
relied upon by the Lenders as consideration therefor.
     (e) THE ADMINISTRATIVE AGENT HAS CONSENTED TO SERVE AS ADMINISTRATIVE AGENT
HEREUNDER ON THE EXPRESS UNDERSTANDING, THAT THE INDENTURE TRUSTEE, BY ACCEPTING
THE BENEFITS OF THIS AGREEMENT, SHALL BE DEEMED TO HAVE AGREED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY AND SHALL OWE NO OBLIGATION OR
RESPONSIBILITY (FIDUCIARY OR OTHERWISE) TO THE INDENTURE TRUSTEE, OTHER THAN THE
DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT IN ACCORDANCE WITH
THEIR TERMS, SUBJECT IN ALL EVENTS TO THE PROVISIONS OF SECTION 6.5 AND THE
OTHER PROVISIONS OF THIS AGREEMENT LIMITING THE RESPONSIBILITY OR LIABILITY OF
THE ADMINISTRATIVE AGENT HEREUNDER. WITHOUT LIMITING THE FOREGOING, THE
INDENTURE TRUSTEE, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT, SHALL BE DEEMED
TO HAVE WAIVED ANY RIGHT THE INDENTURE TRUSTEE MIGHT HAVE AS A SECURED PARTY
UNDER APPLICABLE LAW OR OTHERWISE, TO COMPEL THE SALE OR OTHER DISPOSITION OF
ANY COLLATERAL, AND ANY OBLIGATION THE ADMINISTRATIVE AGENT MIGHT HAVE, UNDER
APPLICABLE LAW OR OTHERWISE, TO OBTAIN ANY MINIMUM PRICE FOR ANY COLLATERAL UPON
THE SALE THEREOF, IT BEING EXPRESSLY UNDERSTOOD, AND THE AVAILABILITY OF THE
BENEFITS OF THIS AGREEMENT TO THE INDENTURE TRUSTEE BEING CONDITIONED UPON THE
UNDERSTANDING, THAT THE SOLE RIGHT OF THE INDENTURE TRUSTEE SHALL BE TO RECEIVE
ITS RATABLE SHARE OF ANY PROCEEDS OF THE COLLATERAL OR OF ANY COLLATERAL
CONSISTING OF CASH.
     (f) By acceptance of the benefits of this Agreement, each of the Secured
Parties shall, ratably in accordance with the amount of the Secured Obligations
owed to it, indemnify the Administrative Agent (to the extent it shall not have
been reimbursed by the Grantors) against any expense or liability that the
Administrative Agent would be entitled to recover from the Grantors pursuant to
Section 7.3. Any amount so owed by a Secured Party can be withheld by the
Administrative Agent from any amount owed to such Secured Party.
     (g) The Administrative Agent shall be entitled to rely on information
provided by the Secured Parties, or representatives of the Secured Parties, as
to the amount of the Secured Obligations.
     (h) The Administrative Agent and each of the Secured Parties hereby agrees
that the Liens and security interests granted to the Administrative Agent
hereunder shall be treated, as among the Secured Parties, as being for the equal
and proportionate benefit of all the Secured Parties, without preference,
priority, prejudice or distinction as to Lien or security interest of any
Secured Party over any other Secured Party, and shall at all times be shared by
the Secured Parties as provided herein.
     SECTION 6.5 Limitations on Responsibility of Administrative Agent.
     (a) The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document.

26



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent makes no representation as to the value or
condition of the Collateral or any part thereof, as to the title of any Grantor
to the Collateral, as to the security afforded by this Agreement or as to the
validity, execution, enforceability, legality or sufficiency of this Agreement,
and the Administrative Agent shall incur no liability or responsibility in
respect of any such matters. The Administrative Agent shall not be responsible
for insuring the Collateral, for the payment of taxes, charges, assessments or
Liens upon the Collateral or otherwise for the maintenance of the Collateral,
except as provided in the immediately following sentence when the Administrative
Agent has possession or control of the Collateral. Except as otherwise provided
herein, the Administrative Agent shall have no duty to the Grantors or to the
holders of the Secured Obligations as to any Collateral in its possession or
control, or in the possession or control of any agent or nominee of the
Administrative Agent, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except the duty to
accord such Collateral the same care that it normally accords to its own assets
and the duty to account for moneys received by it. Neither the Administrative
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Administrative Agent and the Secured Parties hereunder are solely to protect the
Administrative Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Secured Party to
exercise any such powers. The Administrative Agent and the Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
     (c) Neither the Administrative Agent nor any officer, agent or
representative thereof shall be personally liable for any action taken or
omitted to be taken by any such person in connection with this Agreement except
for such person’s own gross negligence or willful misconduct (it being
understood that any action taken in accordance with the terms of this Agreement
by the Administrative Agent or any such officer, agent or representative at the
direction or instruction of any Secured Party and/or the Administrative Agent
(or not taken, in the absence of any such directions or instructions) shall not
constitute gross negligence or willful misconduct).
     (d) The Administrative Agent may execute any of the powers granted under
this Agreement and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact, and shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it without gross
negligence or willful misconduct.
     (e) The Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing.
     (f) The Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or Applicable Law.
     (g) The Administrative Agent shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any

27



--------------------------------------------------------------------------------



 



information relating to the Grantors or any of their respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     (h) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Grantors.
     SECTION 6.6 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Grantors), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     SECTION 6.7 Resignation and Removal of the Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Secured Parties and the Grantors. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Grantors, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Secured Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Grantors and the Secured Parties that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Secured Party directly, until such time as
the Requisite Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Grantors to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Grantors and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VI and Section 7.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

28



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     SECTION 7.1 Notices. All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, at the address of the Borrowers set forth in
Section 9.01 of the Credit Agreement.
     SECTION 7.2 Amendments in Writing. None of the terms or provisions of this
Agreement may be amended, supplemented or otherwise modified, nor may they be
waived, nor may any consent be given, except in accordance with Section 9.02 of
the Credit Agreement.
     SECTION 7.3 Expenses, Indemnification, Waiver of Consequential Damages,
etc.
     (a) The Grantors, jointly and severally, shall pay all out-of-pocket
expenses incurred by the Administrative Agent and each other Secured Party to
the extent the Borrowers would be required to do so pursuant to Section 9.03 of
the Credit Agreement.
     (b) The Grantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrowers would be required to do so pursuant to Section 2.16 of
the Credit Agreement.
     (c) The Grantors, jointly and severally, shall indemnify each Indemnitee to
the extent the Borrowers would be required to do so pursuant to Section 9.03 of
the Credit Agreement.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
to the fullest extent permitted by Applicable Law, each Grantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.
     (e) No Indemnitee referred to in this Section 7.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (f) All amounts due under this Section 7.3 shall be payable promptly after
demand therefor.
     SECTION 7.4 Right of Set Off. If an Event of Default shall have occurred
and be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Grantor
against any and all of the obligations of such Grantor now or hereafter existing
under this Agreement or any other Loan Document to such Secured Party
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Grantor may be contingent or unmatured or are owed to a branch or

29



--------------------------------------------------------------------------------



 



office of such Secured Party different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Secured Party and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of set off) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such Grantor
and the Administrative Agent promptly after any such set off and application;
provided that the failure to give such notice shall not affect the validity of
such set off and application.
     SECTION 7.5 Governing Law; Jurisdiction; Venue; Service of Process.
     (a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
     (b) Submission to Jurisdiction. Each Grantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
     (c) Waiver of Venue. Each Grantor irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.01 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.
     (e) Appointment of the Borrower Representative as Agent for the Grantors.
Each Grantor hereby irrevocably appoints and authorizes the Borrower
Representative to act as its agent for service of process and notices required
to be delivered under this Agreement or under the other Loan Documents, it being
understood and agreed that receipt by the Borrower Representative of any
summons, notice or other similar item shall be deemed effective receipt by each
Grantor and its Subsidiaries.
     SECTION 7.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER

30



--------------------------------------------------------------------------------



 



PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 7.7 Injunctive Relief. Each Grantor recognizes that, in the event
such Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
     SECTION 7.8 No Waiver by Course of Conduct, Cumulative Remedies. Neither
the Administrative Agent nor any other Secured Party shall by any act (except by
a written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.
     SECTION 7.9 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the other
Lenders (except as otherwise provided by the Credit Agreement).
     SECTION 7.10 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
     SECTION 7.11 Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 7.12 Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of

31



--------------------------------------------------------------------------------



 



such prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 7.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.
     SECTION 7.14 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.
     SECTION 7.15 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
     SECTION 7.16 Acknowledgements.
     (a) Each Grantor hereby acknowledges that:
     (i) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;
     (iii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
     (iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.
     (b) Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.

32



--------------------------------------------------------------------------------



 



     SECTION 7.17 Releases.
     (a) At such time as the Credit Agreement Obligations (other than Hedging
Obligations) shall have been paid in full in cash and the Commitments have been
terminated, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. The
Administrative Agent, at the request and sole expense of the Grantors, shall
execute and deliver to the Grantors all UCC termination statements and other
documents which the Grantors shall reasonably request to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 7.17(a) shall be without recourse to or warranty by the
Administrative Agent. A Grantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Grantor shall be automatically released in the event such Grantor shall be
released as a Guarantor from the Guaranty Agreement in accordance with the terms
thereof.
     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
such Collateral shall be released from the Liens created hereby and the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral. In the event that all the Equity Interests of any Grantor that
is a Subsidiary of a Borrower shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement, then, at the request of
such Borrower and at the expense of the Grantors, such Grantor shall be released
from its obligations hereunder; provided that such Borrower shall have delivered
to the Administrative Agent, at least ten (10) Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Grantor and a description of the sale or other disposition in reasonable detail,
together with a certification by the Borrowers stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.
     SECTION 7.18 Additional Grantors. Each Subsidiary of a Borrower that is
required to become a party to this Agreement pursuant to Section 5.16 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
     SECTION 7.19 Powers of Attorney. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Secured Obligations remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Agreement has not been terminated.
[Signature Pages Follow]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Agreement to be executed under seal by their duly authorized officers, all as of
the day and year first written above.

                      CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Grantor    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS, INC., as Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer           FORT PITT ACQUISITION SUB INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven J. Shirar                  
 
          Steven J. Shirar    
 
          Vice President    
 
                    CONSOLIDATED COMMUNICATIONS PUBLIC SERVICES, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    

[Signature Pages Continue]

[Consolidated Communications Collateral Agreement]

 



--------------------------------------------------------------------------------



 



                      CONSOLIDATED COMMUNICATIONS MARKET RESPONSE, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS OPERATOR SERVICES, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS NETWORK SERVICES, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS MOBILE SERVICES, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS BUSINESS SYSTEMS, INC., as
Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    

[Signature Pages Continue]

[Consolidated Communications Collateral Agreement]

 



--------------------------------------------------------------------------------



 



                      CONSOLIDATED COMMUNICATIONS VENTURES COMPANY, as Grantor
and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS SERVICES COMPANY, as Grantor and
Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS TELECOM SERVICES OF TEXAS
COMPANY, as Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY, as Grantor
and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY, as Grantor and
Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    

[Signature Pages Continue]

[Consolidated Communications Collateral Agreement]

 



--------------------------------------------------------------------------------



 



                      CONSOLIDATED COMMUNICATIONS TRANSPORT COMPANY, as Grantor
and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    NORTH PITTSBURGH SYSTEMS, INC., as Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    NORTH PITTSBURGH TELEPHONE COMPANY, as Grantor and Issuer  
 
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    PENN TELECOM, INC., as Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    
 
                    PINNATECH, INC., as Grantor and Issuer    
 
                    By:   /s/ Steven L. Childers                  
 
          Steven L. Childers    
 
          Chief Financial Officer    

[Signature Pages Continue]

[Consolidated Communications Collateral Agreement]

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent    
 
                    By:   /s/ Marc Birenbaum                  
 
          Marc Birenbaum    
 
          Director    

[Consolidated Communications Collateral Agreement]

 